                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :   CRIMINAL NO. 1:17-CR-269
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
MAURICE LACKEY,                             :
                                            :
                    Defendant               :

                                  MEMORANDUM

      Defendant Maurice Lackey (“Lackey”) filed a pretrial motion (Doc. 102) in

limine seeking to exclude evidence obtained from an iPhone seized from Lackey

during a search incident to his arrest. For the following reasons, we will grant in

part and deny in part Lackey’s motion.

I.    Factual Background & Procedural History

      Lackey was arrested after a routine traffic stop on June 18, 2017. (Doc. 61

at 1). During a lawful search of Lackey incident to arrest, officers seized a black

and silver Apple iPhone and $395 in cash. (Doc. 106 at 4). Officers also seized two

firearms and cocaine base from the car he was driving. (Id.) A federal grand jury

returned a three-count superseding indictment charging Lackey with possession

with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1) (Count I),

possession of firearms in furtherance of drug trafficking in violation of 18 U.S.C.

§ 924(c) (Count II), and possession of a firearm by a felon in violation of 18 U.S.C.

§§ 922(g) and 924(e) (Count III). (See Doc. 83). Lackey pled not guilty and moved to

suppress all evidence found in the June 18, 2017 vehicle search. (Doc. 24). After a

hearing, we denied Lackey’s motion to suppress. (See Doc. 61).
      The government intends to introduce photographs, search history, and text

message conversations found on the seized iPhone. (See Doc. 106). Lackey filed a

motion (Doc. 102) in limine to exclude that evidence. The motion is briefed and ripe

for disposition.

II.   Discussion

      Lackey claims the evidence obtained from the subject iPhone is inadmissible

because it is (1) unauthenticated, (2) irrelevant, (3) hearsay, (4) character evidence,

and (5) unfairly prejudicial. (Doc. 103 at 4-8). We begin with authentication.

      A.     Authentication

      The parties dispute whether the iPhone found on Lackey at the time of his

arrest can be authenticated as his phone, thereby authenticating its contents.

Federal Rule of Evidence 901(a) mandates that all admissible evidence must be

authenticated. The authentication standard is “slight,” United States v. Turner, 718

F.3d 226, 232 (3d Cir. 2013) (citation omitted), and will be satisfied by “evidence

sufficient to support a finding that the item is what the proponent claims it is,” id.

(quoting FED. R. EVID. 901(a)). Once the proponent makes a prima facie showing of

authenticity, the evidence goes to the jury. Id. (citation omitted). The government

can use circumstantial evidence, including the context in which the evidence was

obtained and its contents, to authenticate evidence. Id. at 232-33.

      The government meets its slight prima facie burden here, assuming it can lay

the proper foundation at trial. First, the phone at issue was found on Lackey’s

person, suggesting that it belongs to him. (Doc. 106 at 6); see also United States v.

Mebrtatu, 543 F. App’x 137, 140 (3d Cir. 2013) (nonprecedential); accord Turner, 718

                                           2
F.3d at 233; United States v. McGlory, 968 F.2d 309, 329 (3d Cir. 1992). Second, the

phone’s contents suggest that it belongs to Lackey. The phone identifies “Maurice

Lackey” as the “My Card” contact at the top of the contact list. (Doc. 106 at 7). The

Apple ID associated with the phone is boop1011@icloud.com, which is a reference

to Lackey’s street name, “Boop.” (Id.) Exhibits 6 through 10 taken from the phone

are “selfies” of Lackey. (Id. at 9-10). Finally, several of the text messages allegedly

refer to the operator of the phone as “Maurice.” (Id. at 7). There is sufficient

evidence that the iPhone “is what the proponent claims it is,” i.e., Lackey’s phone.

The government has made its prima facie authentication showing.

      B.     Relevance, Unfair Prejudice, and Hearsay

      Lackey claims that each piece of evidence obtained from the iPhone is

inadmissible because it is irrelevant, hearsay, and unfairly prejudicial. (Doc. 103 at

4-8). We address the challenged evidence seriatim.

             1.     Photographs

      Lackey first seeks to prevent the introduction of photographs. Exhibits 1

through 5 are photographs of firearms either sent or received on the iPhone. (Doc.

106 at 8-9; Doc. 110, Exs. 1-5). Exhibits 6 through 10 are “selfies” of Lackey holding

large quantities of cash. (Doc. 106 at 9-10; Doc. 110, Exs. 6-10). Exhibits 11 through

12 are photographs of Lackey next to a Cadillac Escalade with his arms extended as

if he were holding firearms. (Doc. 106 at 10; Doc. 110, Exs. 11-12).

                    a.     Firearms Photographs

      Assuming the government can lay the proper foundation, the photographs of

firearms on Lackey’s phone are relevant to Lackey’s instant firearm charges.

                                           3
Evidence is relevant when it tends to “make a fact more or less probable than it

would be without the evidence” and that fact is consequential to the outcome of the

case. FED. R. EVID. 401. Rule 401’s definition of relevant evidence is “very broad”

and “does not raise a high standard.” Moyer v. United Dominion Indus., Inc., 473

F.3d 532, 544 (3d Cir. 2007) (citation omitted). The court may nonetheless exercise

its discretion to exclude relevant evidence if that evidence’s “probative value is

substantially outweighed by a danger of … unfair prejudice.” FED. R. EVID. 403.

Rule 403 is meant to guard against unfair prejudice, not all prejudice. See United

States v. Cunningham, 694 F.3d 372, 390 (3d Cir. 2012). Unfair prejudice “means an

undue tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one.” FED. R. EVID. 403 advisory committee’s note to 1972

proposed rules.

      If believed, the fact that Lackey was receiving and sending photographs of

firearms in advance of his arrest makes the fact that he unlawfully possessed a

firearm and used it in furtherance of his drug charge—a consequential fact in the

outcome of this case—“more ... probable than it would be without the evidence.”

FED. R. EVID. 401. Lackey argues that it is “not illegal to have an interest in

firearms, or pictures of firearms,” especially those that are not alleged to have been

found in his possession at the time of his arrest. (Doc. 103 at 5). That may be true,

but the exchange of photographs of firearms in the months leading up to the instant

offense, sent or received contemporaneously with Lackey’s internet searches for

similar firearms, tends to show Lackey’s efforts to obtain and possess a firearm.

(See Doc. 106 at 8-9). This evidence is material to at least Counts II and III, which

                                           4
charge Lackey with unlawful use and possession of a firearm. The evidence thus

meets the Federal Rules’ broad definition of “relevant.”

       The photographs of firearms are not unfairly prejudicial. The evidence is

probative of Lackey’s attempts to obtain a firearm later used in the commission of a

crime. Lackey argues that admission of these photographs would “incite the

emotions of the jury, which would cloud their reasoned evaluation of the factual

evidence in furtherance of a just result.” (Doc. 103 at 8). General assertions of

prejudice are insufficient. This evidence may prejudice Lackey, just as any adverse

evidence could prejudice any criminal defendant. But Lackey has not explained

why that prejudice is unfair or substantially outweighs the evidence’s probative

value. Exhibits 1 through 5 are therefore admissible.

                     b.        “Selfies”

       Exhibits 6 through 10 are inadmissible. The photographs in these exhibits

include “selfies” of Lackey holding large quantities of cash. The government does

not intend to introduce metadata regarding these photographs “as it is irrelevant if

they were sent or received.” (Doc. 106 at 9). Although the bar for relevance is low,

Moyer, 473 F.3d at 544, the government has failed to show how these images are

relevant to the charged offenses in this case. Without metadata, it is impossible to

know when these photos were taken or whether they have any temporal

relationship with Lackey’s firearm or drug charges. Moreover, the possession of

cash in large amounts, while associated with criminal activity, is not necessarily the

result of criminal activity.




                                           5
      The government’s reliance on United States v. Cardena, 842 F.3d 959, 985

(7th Cir. 2016), is unpersuasive. There, the government intended to introduce

evidence of the defendant’s lavish lifestyle and juxtapose that lifestyle against

evidence of his legitimate sources of income (e.g., tax returns). Id. at 981. The

district court allowed that evidence, ruling that “evidence of his unexplained wealth

was relevant and admissible, provided that the government introduce evidence ‘that

the income was not obtained through legitimate means.’” Id. (emphasis added). The

government here does not attempt to show that the money shown in Exhibits 6

through 10 was not obtained through lawful means. Instead, it argues that the mere

existence of a photograph of an alleged criminal holding large quantities of money

suggests that the money was obtained through unlawful activity. Even the broad

relevance standard does not allow this inferential leap.

      Even if Exhibits 6 through 10 are relevant, they do not survive Rule 403.

What minimal probative value these images may have is substantially outweighed

by their prejudicial effect. These images risk misleading the jury into thinking that

Lackey’s possession of cash suggests that he committed a crime. In other words,

these images unfairly suggest, without evidentiary support, that Lackey committed

a crime and benefitted financially.

                    c.     Car Photographs

      Exhibits 11 through 12 are undated photographs of Lackey next to a Cadillac

Escalade with his hands raised as if he were holding firearms. (Doc. 106 at 10). The

government claims these are relevant to “establish his possession of the firearms on




                                           6
June 18, 2017, as they show the defendant in a vehicle, nearly identical to the one he

was arrested in on June 18, 2017 gesturing as if to hold firearms.” (Id.)

      These images are not relevant. First, the Escalade in these photographs is

not the same Escalade as the one Lackey was driving the night he was arrested. (Id.

at 10 n.2). The fact that Lackey has taken a photo in front of one Escalade does not

make it more or less likely that he would drive another Escalade while unlawfully

possessing guns and drugs the night he was arrested. See FED. R. EVID. 401.

Second, these photographs cannot possibly “establish his possession of firearms on

June 18, 2017,” because Lackey is not holding firearms in the photographs, but is

instead “gesturing” as if he was holding firearms. (Doc. 106 at 10). It is unclear how

these undated photographs, depicting no firearms and a different vehicle, are

relevant to establishing Lackey’s possession of a firearm on June 18, 2017. Exhibits

11 through 12 are therefore inadmissible as irrelevant.

             2.     Internet Search History

      The government intends to introduce testimony about the internet search

history found on the phone at issue. (Doc. 106 at 11-12). Specifically, the expected

testimony centers around Lackey’s searches for firearms. (Id.) The search history

testimony that the government intends to introduce is relevant. Particular searches

tend to suggest that Lackey was researching different types of firearms—including

a Sig Sauer, the gun found upon Lackey’s arrest—around the time of the unlawful

conduct at issue in this case. See FED. R. EVID. 401. Given the limited scope of the

government’s proposed testimony regarding the phone’s search history, the

probative value is not substantially outweighed by any prejudicial impact the

                                           7
testimony may have on Lackey’s case. Lackey’s general assertion that introduction

of the search history would “incite the emotions of the jury,” (Doc. 103 at 8), does

not sufficiently explain why the prejudice is unfair or substantially disproportionate

to the testimony’s probative value. Testimony regarding the iPhone’s search

history is therefore relevant under Rule 401 and not unfairly prejudicial under

Rule 403.

             3.     Text Messages

      Lackey opposes the government’s attempt to introduce text messages it

believes demonstrate Lackey’s attempts to procure a firearm and his intent to

distribute cocaine base. (Doc. 103 at 1-8; Doc. 106 at 12-23). Lackey claims these

messages are irrelevant, unfairly prejudicial, and hearsay. The selected text

message conversations are clearly relevant to both the firearms-possession charge

and the drug charge—they tend to show that Lackey was intent on obtaining a

firearm and drugs. See FED. R. EVID. 401. And Lackey does not explain why or how

the conversations are prejudicial in a way that “substantially outweighs” their

probative value. See FED. R. EVID. 403. We thus reject Lackey’s relevance and

prejudice arguments regarding the text messages.

      Lackey also argues that the text messages are inadmissible hearsay. (Doc.

103 at 5-6). Federal Rule of Evidence 801(c) defines “hearsay” as a “statement other

than one made by a declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.” FED. R. EVID. 801(c). A

statement is not hearsay when it is made by the defendant and that statement is

introduced by the opposing party. FED R. EVID. 801(d)(2)(A).

                                           8
      The government clearly intends to offer these text conversations for the

“truth of the matter asserted.” (See Doc. 106 at 12-23). The text messages sent from

Lackey’s phone are his own statements and are therefore not hearsay under Rule

801(d)(2)(A). See United States v. Lewisbey, 843 F.3d 653, 658 (7th Cir. 2016); see

also United States v. Reilly, 33 F.3d 1396, 1411 (3d Cir. 1994). Text messages sent to

the phone are inadmissible out-of-court statements offered for their truth. FED R.

EVID. 801(c); see also Lewisbey, 843 F.3d at 658. The government has not addressed

whether the statements qualify as hearsay, or whether they fall within one of

Rule 803’s exceptions. Text messages sent from the phone are therefore admissible

as nonhearsay, while text messages sent to the phone are inadmissible as hearsay.

      C.     Character Evidence

      Lackey contends that each piece of the government’s proffered evidence is

improper character evidence intended to show a propensity. (Doc. 103 at 6-7). The

government argues that its evidence is not character evidence at all because it is

“intrinsic” to the charged offenses or, alternatively, that it is admissible character

evidence for a non-propensity purpose. (Doc. 106 at 14-16). 1

      Rule of Evidence 404(b) provides that “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” FED. R.




      1
        The government does not intend to introduce Exhibits 13 through 16. (See
Doc. 106 at 8). We limit our character-evidence analysis to Exhibits 1 through 5 and
sent text messages in Exhibits 17 through 25 because we concluded that Exhibits 6
through 12 and received text messages in Exhibits 17 through 25 are inadmissible.


                                           9
EVID. 404(b)(1). Evidence of an uncharged crime, wrong, or other act is “intrinsic

evidence” of the charged offense and not subject to Rule 404(b)’s general

prohibition when it either (a) “directly proves the charged offense,” or (b) was

“performed contemporaneously with the charged crime” and “facilitate[d] the

commission of the charged crime.” United States v. Green, 617 F.3d 233, 249 (3d

Cir. 2010) (quoting United States v. Bowie, 232 F.3d 923, 929 (D.C. Cir. 2000)).

      The government argues that images of firearms and the text messages

recovered from the iPhone are “intrinsic evidence.” (Doc. 106 at 14-16). The

photographs of firearms do not directly prove that Lackey is guilty of unlawful

possession of a firearm. Photographs found on the iPhone show only that he was

interested in firearms and possessed images of firearms. The sending and receiving

of photographs of firearms in April and May of 2017 does, however, facilitate the

later offense of unlawful possession of a weapon. The act of sending or receiving

photographs of firearms, viewed in conjunction with text message conversations in

which Lackey was actively pursuing a firearm, facilitated the later unlawful

possession of firearms and are relevant to Lackey’s intent. Images of firearms sent

to and from the iPhone are therefore intrinsic evidence and fall outside Rule 404(b).

      Like the photographs of firearms, text messages indicating that Lackey was

attempting to procure a firearm do not directly prove his later possession. They do,

however, facilitate the charged crime of unlawful possession of a firearm—the act of

sending a text message inquiring about the availability of firearms facilitates the

later possession of firearms. See Green, 617 F.3d at 249 (citation omitted); Bowie,

232 F.3d at 929 (citing 22 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND

                                          10
PROCEDURE § 5239 (1978)); see also 22B CHARLES ALAN WRIGHT ET AL., FEDERAL

PRACTICE AND PROCEDURE § 5246 (2d ed. 2019). Text messages sent by Lackey are

thus admissible.

       Unlike the photographs and text messages involving firearms, text messages

describing Lackey’s efforts to package and distribute cocaine base directly prove

elements of the charged offense of possession with intent to distribute cocaine base.

Green, 617 F.3d at 249. That is, the government’s proffered exhibits demonstrate

Lackey’s knowledge or intent to distribute a controlled substance, as well as his

possession of said substance. Therefore, Exhibits 20 through 23 and Exhibit 25 are

intrinsic and fall outside of Rule 404(b)’s prohibition on character evidence.

III.   Conclusion

       We will grant in part and deny in part Lackey’s motion (Doc. 102) in limine.

An appropriate order shall issue.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania

Dated:    December 2, 2019
